PER CURIAM.
Upon further consideration of the application made in this cause to direct the district court to pay to the libelants the moneys deposited as a tender by the respondents in the registry of that court, we have concluded that we have uo authority to interfere. The only power of this court over the cause is by virtue of its statutory authority to review and determine the cause, and, of course, to make all orders incidentally necessary for that purpose. As this court does not execute its own decrees, (section 10, Court of Appeals Act,) the funds upon an appeal from the district court; in an admiralty cause remain in the district court. This court has no control over them, or over the district court in respect to them, except when the cause is reviewed and determined and remanded for further proceedings, in pursuance of the determination.
Motion denied.